Title: From George Washington to Major General Nathanael Greene, 21 August 1778
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir
            White-plains Augt 21st 1778.
          
          On Wednesday afternoon I re⟨ce⟩ived your favor of the 12th & 13th
          Inst. by Mr Hulet the Pilot, who did not arrive in Camp till then. I am  much obliged by your particular
            relation of matters, and request that you will continue it from time to time whenever
            oppertunity will permit.
          There was one circumstance in your relation, of which I was exceedingly sorry to hear.
            You will readily know which it is. I wish the utmost harmony to prevail, as it is
            essential to success—and that no occasions be omitted on our part to cultivate it.
          Your operations have been greatly retarded by the late violent storm, but as it is now
            over, I trust things will go on prosperously, & that you will be rejoined by
            Count D’Estaign who has been kept out so long by it. Indeed, from General Sullivans
            Letter of the 17th, I flatter myself you will have made a compleat reduction of the
            Enemy’s force before this reaches you, & that the next advices I receive, will
            announce it. If the fact is otherwise, let me beseech
            you to guard against Sortees & surprizes—The Enemy, depend, will fall like a
            strong Man—will make many Sallies, & endea⟨v⟩our to possess themselves of, or
            de⟨s⟩troy your Artillery—and in one of these, should they put the Militia into
            confusion, the consequences may be fatal.
          By a Letter which I received yesterday from Genl Maxwell, inclosing one from Major
            Howell (whom I have stationed at black point for the purpose of observation) it appears certain, that Sixteen of Lord Howes fleet entered
            the Hook on the 17th—That on that, and the preceeding day, there had been heard severe
            Canonades at Sea—& that it was reported in New York that a 64 Gun Ship and
            several Transports had been taken by the French Squadron. I wish the fact may be so as to the capture, and that the Count may be with you to
            give a narrative of it himself.
          I cannot learn that Admiral Byron is arrived—nor do I believe that he is. It is said
            that one Ship only of the Corke Fleet is yet arrived. I have not time to add more, as
            Majr Blodget is in a hurry to proceed, than to assure you, that I am, with the most
            perfect esteem & regard Dr Sir Yr Obliged & Affecte Frd
          
            Go: Washington
          
        